ICJ_029_NorwegianLoans_FRA_NOR_1956-09-28_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVEGIENS
(FRANCE c. NORVEGE)

ORDONNANCE DU 28 SEPTEMBRE 1956

1956

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE OF CERTAIN NORWEGIAN
LOANS
(FRANCE v. NORWAY)

ORDER OF SEPTEMBER 28th, 1956
La présente ordonnance doit étre citée comme suit :

« Affaire relative à certains emprunts norvégiens,
Ordonnance du 28 septembre 1956: C.I. J. Recueil 1956, p. 73.»

This Order should be cited as follows:

“Case of certain Norwegian Loans,
Order of September 28th, 1956: I.C. J. Reports 1956, p. 73.”

 

N° de vente: 155
Sales number

 

 

 
73

INTERNATIONAL COURT OF JUSTICE

1956
September 28th
General List:

YEAR 1956 No. 29

September 28th, 1956

CASE OF CERTAIN NORWEGIAN
LOANS

(FRANCE v. NORWAY)

ORDER

Present: President HACKWORTH ; Vice-President BADAWI; Judges
GUERRERO, BASDEVANT, WINIARSKI, ZORICIC, KLAESTAD,
READ, ARMAND-UGON, KoJEvnikov, Sir Muhammad
ZAFRULLA KHAN, Sir Hersch LAUTERPACHT, MORENO
Quintana, CORDOVA ; Deputy Registrar GARNIER-COIGNET.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Articles 37 and 62 of the Rules of Court,

Makes the following Order :

Having regard to the Order of April 24th, 1956, fixing June 4th,
1956, as the time-limit for the presentation by the Government of

4
CERTAIN NORWEGIAN LOANS (ORDER OF 28 1X 56) 74

the French Republic of a written statement of its observations
and submissions in regard to the Preliminary Objections raised
by the Government of the Kingdom of Norway in the case of
certain Norwegian loans, the procedure on the merits in this case
having been suspended upon receipt by the Registrar of the afore-
mentioned Objections ;

Having regard to the Order of May 29th, 1956, by which, at the
request of the Government of the Kingdom of Norway that the
oral proceedings on the Objections should be postponed until
the autumn, the Court extended to August 31st, 1956, the time-
limit for the filing by the Government of the French Republic of
its observations and submissions in regard to the Objections ;

Whereas in its observations and submissions, filed on August 31st,
1956, the Government of the French Republic asked that it might
please the Court to join the Objections to the merits ;

Whereas, on September 21st, 1956, the Registrar informed the
Agents that the Court had fixed October 15th, 1956, as the date
for the opening of the oral proceedings on the Objections ;

Whereas the Agent of the Government of the Kingdom of Norway,
by a letter dated September 21st, 1956, which he handed to the
Registrar on September 22nd, stated that his Government, whilst
maintaining in their entirety the Objections which it had raised,
did not consider that it should object to the joinder of these Objec-
tions to the merits, as requested by the Government of the French
Republic ;

Whereas there is no objection to taking into account this under-
standing between the Parties ;

THE CouRT

Joins the Objections raised by the Government of the Kingdom
of Norway to the merits in the proceedings instituted by the
Application of the Government of the French Republic, filed with
the Registry on July 6th, 1955, in order that it may adjudicate in
one and the same judgment upon these Objections and, if need be,
on the merits ;

After ascertaining the views of the Parties,
Fixes the following time-limits for the filing of the further
pleadings :

for the Counter-Memorial of the Government of the Kingdom of
Norway : December 2oth, 1956 ;

for the Reply of the Government of the French Republic:
February 20th, 1957;

5
CERTAIN NORWEGIAN LOANS (ORDER OF 28 IX 56) 75
for the Rejoinder of the Government of the Kingdom of Norway :
April 25th, 1957.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-eighth day of Sep-
tember, one thousand nine hundred and fifty-six, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the French Republic and
to the Government of the Kingdom of Norway, respectively.

(Signed) GREEN H. HAcKWORTH,

‘President.

(Signed) GARNIER-COIGNET,

Deputy Registrar.

6
